                   1   LATHAM & WATKINS LLP
                        Katherine A. Lauer (Bar No. 138010)
                   2       katherine.lauer@lw.com
                        Jason M. Ohta (Bar No. 211107)
                   3       jason.ohta@lw.com
                        Amy E. Hargreaves (Bar No. 266255)
                   4       amy.hargreaves@lw.com
                        12670 High Bluff Drive
                   5    San Diego, CA 92130
                        Telephone: (858) 523-5400
                   6    Facsimile: (858) 523-5450

                   7   Steven M. Bauer (Bar No. 135067)
                          steven.bauer@lw.com
                   8   505 Montgomery Street, Suite 2000
                       San Francisco, CA 94111
                   9   Telephone: (415) 391-0600
                       Facsimile: (415) 395-8095
               10
                       Attorneys for Defendants Sutter Health and
               11      Palo Alto Medical Foundation

               12
                                                  UNITED STATES DISTRICT COURT
               13
                                                NORTHERN DISTRICT OF CALIFORNIA
               14
                                                          SAN FRANCISCO DIVISION
               15

               16       UNITED STATES OF AMERICA ex rel.              Case No. 3:15-cv-01062-LB
                        KATHY ORMSBY,
               17                                                     DEFENDANTS’ NOTICE OF MOTION
                                             Plaintiff,               AND UNOPPOSED MOTION TO STAY
               18                                                     PROCEEDINGS
                                      v.
               19                                                     Date: May 7, 2020
                        SUTTER HEALTH and PALO ALTO                   Time: 9:30 a.m.
               20       MEDICAL FOUNDATION,                           Courtroom: Courtroom C, 15th Floor
               21                            Defendants.              Hon. Laurel Beeler
               22

               23

               24

               25

               26

               27

               28
ATTORNEYS AT LAW
                                                                                DEFENDANTS’ UNOPPOSED MOTION TO STAY
                                                                                                     3:15-CV-01062 LB
                   1                 NOTICE OF MOTION AND UNOPPOSED MOTION TO STAY

                   2   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

                   3          PLEASE TAKE NOTICE that on May 7, 2020, or as soon thereafter as the parties may

                   4   be heard, before the Honorable Laurel Beeler, Magistrate Judge, United States District Court for

                   5   the Northern District of California, in the San Francisco Courthouse, Courtroom C, 15th Floor,

                   6   450 Golden Gate Avenue, San Francisco, CA 94102, Defendants Sutter Health (“Sutter”) and

                   7   Palo Alto Medical Foundation (collectively, “Defendants”) will and hereby do move this Court

                   8   for an order staying the proceedings in this case until May 29, 2020. As detailed below, Sutter

                   9   has mobilized and redeployed its resources, facilities, and personnel—including its in-house

               10      attorneys—to respond to the COVID-19 public health crisis. Sutter’s focus on responding to

               11      COVID-19 and preparing for the anticipated surge of patients will divert its attorneys and other

               12      key personnel away from this litigation, thereby severely compromising Sutter’s ability to

               13      engage in the critical litigation management activity needed to defend itself effectively.

               14             Defendants’ Motion is based on this Notice of Motion and Motion to Stay, the following

               15      Memorandum of Points and Authorities, the Declaration of Florence L. Di Benedetto filed

               16      concurrently herewith, all pleadings and papers in this action, and any oral argument of counsel.

               17             Defendants seek an order staying this case in its entirety until May 29, 2020. Defendants

               18      also request that the Case Management Conference currently set for April 9, 2020, be continued

               19      to June 4, 2020; that the parties’ Case Management Conference statement be due on May 29,

               20      2020; and that Defendants’ request to certify the Court’s March 16, 2020 Order for appeal, if

               21      any, would be due on June 1, 2020.

               22

               23

               24

               25

               26

               27

               28

ATTORNEYS AT LAW
                                                                                       DEFENDANTS’ UNOPPOSED MOTION TO STAY
                                                                         1                                 3:15-CV-01062 LB
                   1                       MEMORANDUM OF POINTS AND AUTHORITIES

                   2          STATEMENT OF ISSUE TO BE DECIDED

                   3          The sole issue to be decided is whether the Court should stay this case for sixty days,

                   4   until May 29, 2020, in light of the COVID-19 public healthcare emergency, the consequent

                   5   extreme demands placed on Defendant Sutter Health (“Sutter”) to mobilize and redeploy its

                   6   personnel (including its attorneys), resources, and facilities in response, and the resulting adverse

                   7   impact on Sutter’s ability to engage in critical litigation management activity and defend itself

                   8   effectively.

                   9          FACTUAL BACKGROUND
               10             The COVID-19 pandemic is a rapidly unfolding global health crisis, the scale of which is

               11      yet unknown. President Trump has declared a National Emergency, and the President’s

               12      Coronavirus Guidelines for America urge Americans to avoid social gatherings of more than ten

               13      people.1 In California, the situation is particularly dire: earlier this month, California Governor

               14      Gavin Newsom declared a State of Emergency,2 and on March 19, 2020, issued a stay-at-home

               15      order for the entire state, ordering “all individuals living in the State of California to stay home

               16      or at their place of residence except as needed to maintain continuity of operations of the federal

               17      critical infrastructure sectors.”3 As of March 28, 2020, there were more than 4,600 identified

               18      positive COVID-19 cases in California, and 101 deaths, but officials have said that the number

               19      of cases is a gross underestimation due to the lack of tests for the virus.4

               20

               21
                       1
                         President’s Coronavirus Guidelines for America, https://www.whitehouse.gov/wp-
               22      content/uploads/2020/03/03.16.20_coronavirus-guidance_8.5x11_315PM.pdf (last visited March
                       30, 2020).
               23
                       2
                         See Governor Newsom Declares State of Emergency to Help State Prepare for Broader Spread
               24      of COVID-19 (March 4, 2020), https://www.gov.ca.gov/2020/03/04/governor-newsom-declares-
                       state-of-emergency-to-help-state-prepare-for-broader-spread-of-covid-19.
               25      3
                         Executive Order N-33-20 (March 19, 2020), https://covid19.ca.gov/img/Executive-Order-N-33-
                       20.pdf.
               26
                       4
                         State Officials Announce Latest COVID-19 Facts, California Department of Public Health
               27      (March 28, 2020), https://www.cdph.ca.gov/Programs/OPA/Pages/NR20-036.aspx; Alex
                       Wigglesworth et al., California coronavirus death toll rises to 35, including five in L.A. County,
               28      LA Times (March 22, 2020), https://www.latimes.com/california/story/2020-03-21/california-
                       coronavirus-deaths-rise-to-24-as-hospitals-brace-for-flood-of-patients.
ATTORNEYS AT LAW
                                                                                         DEFENDANTS’ UNOPPOSED MOTION TO STAY
                                                                          2                                  3:15-CV-01062 LB
                   1          Beyond the general cessation of most activity outside of the home, the COVID-19

                   2   pandemic poses significant and unprecedented challenges to the United States healthcare system.

                   3   As cases rise in the United States, hospitals and healthcare providers like Sutter are on the front

                   4   lines preparing to face overwhelming medical needs in the weeks and months to come.5 Dr.

                   5   Anthony Fauci, the nation’s leading expert on infectious diseases, has said that the pandemic

                   6   could kill 100,000 to 200,000 Americans and infect millions.6 The result could be an American

                   7   healthcare system forced to contend with formidable logistical and ethical issues unlike any the

                   8   country has previously experienced. In California, Governor Newsom has predicted that the

                   9   state will need an additional 50,000 hospital beds to accommodate the coming influx of

               10      coronavirus patients.7 Emergency measures at California hospitals are already in progress, such

               11      as discharging patients whose needs are deemed “noncritical” and exploring options for

               12      desperately needed additional facility space.8

               13             The Northern District of California has recognized the need to adapt to the unique public

               14      health emergency posed by COVID-19. On March 16, 2020, the District issued General Order

               15      No. 72, stating that no civil or criminal trial will be commenced before May 1, 2020, and that all

               16      civil matters will be decided on the papers, or if the assigned judge believes a hearing is

               17      necessary, the hearing will be by telephone or videoconference.9 On March 23, 2020, the

               18
                       5
                         See Anna Maria Barry-Jester, A View From The Front Lines Of California’s COVID-19 Battle,
               19      Kaiser Health News (March 18, 2020), https://khn.org/news/a-view-from-the-frontlines-of-
                       californias-covid-19-battle.
               20      6
                         Bobby Allyn, Fauci Estimates That 100,000 To 200,000 Americans Could Die From The
                       Coronavirus, NPR (March 29, 2020), https://www.npr.org/sections/coronavirus-live-
               21      updates/2020/03/29/823517467/fauci-estimates-that-100-000-to-200-000-americans-could-die-
                       from-the-coronavirus.
               22
                       7
                         See Katie Paul and Dan Whitcomb, California governor says state needs 50,000 more hospital
               23      beds, Reuters (March 23, 2020), https://www.reuters.com/article/us-health-coronavirus-
                       california-governo/california-governor-says-state-needs-50000-more-hospital-beds-
               24      idUSKBN21B00V; California Scrambling to Obtain Virus Protection Gear, NY Times (March
                       24, 2020), https://www.nytimes.com/aponline/2020/03/24/business/ap-us-virus-outbreak-
               25      california.html.
                       8
                         See Thomas Fuller, Tim Arango and Jo Becker, As Coronavirus Cases Add Up, California
               26      Frantically Counts Tests, Beds and Masks, NY Times (March 23, 2020),
                       https://www.nytimes.com/2020/03/23/us/california-coronavirus-testing-masks.html.
               27
                       9
                         United States District Court for the Northern District of California, General Order No. 72
               28      (March 16, 2020), https://www.cand.uscourts.gov/wp-content/uploads/general-orders/GO_72_3-
                       16-2020.pdf.
ATTORNEYS AT LAW
                                                                                        DEFENDANTS’ UNOPPOSED MOTION TO STAY
                                                                          3                                 3:15-CV-01062 LB
                   1   District issued a second general order, General Order No. 73, announcing that the San Jose

                   2   Courthouse will be closed entirely due to a report that an individual infected with the coronavirus

                   3   had been on the premises, and that all other courthouses in the District will be closed to the

                   4   public until May 1, 2020.10

                   5          Sutter’s exclusive focus is on responding to this public health emergency by mobilizing

                   6   and redeploying its resources to prepare for the anticipated surge of patients—a surge which

                   7   poses a substantial risk of overwhelming California healthcare providers. Sutter recently

                   8   activated its Sutter Health Emergency Management System (“SHEMS”) to redeploy and redirect

                   9   personnel, resources, facilities and equipment throughout the Sutter Health System in preparation

               10      for the impending surge of COVID-19 patients in California. Declaration of Florence L. Di

               11      Benedetto (Di Benedetto Decl.) ¶¶ 3, 7, 9. This has required a massive, company-wide effort

               12      requiring the support of all Sutter employees to, among other things: (1) ensure that Sutter’s

               13      facilities and human resources—and most importantly, its nurses, doctors and other patient care

               14      providers—are optimally redeployed to treat the anticipated surge of patients, including by

               15      ensuring a process to grant emergency privileges for physicians; (2) secure additional PPE,

               16      testing equipment, ventilators, and other supplies essential to treating the anticipated surge of

               17      patients; (3) drastically expand Sutter’s telehealth capabilities; and (4) secure and coordinate

               18      emergency funding for Sutter’s hospitals. Id. ¶¶ 7-8. Sutter’s legal team has been a critical part

               19      of this effort: Sutter’s Senior Vice President and General Counsel, Florence L. Di Benedetto,

               20      now serves as one of the Company’s rotating SHEMS “Incident Commanders” and works nearly

               21      exclusively on operational issues related to Sutter’s COVID-19 response, id. ¶ 13, while other

               22      Sutter attorneys in the Office of General Counsel are focused on the myriad unique legal issues

               23      triggered by the COVID-19 emergency, including: issues relating to patient care such as scope of

               24      practice and physician privilege issues; labor and employment law issues as Sutter’s 55,000

               25      employees operate in this unprecedented environment; hospital and ambulatory licensure issues;

               26      and regulatory questions around fraud and abuse issues, billing issues, and privacy issues

               27
                       10
                         United States District Court for the Northern District of California, General Order No. 73
               28      (March 23, 2020), https://www.cand.uscourts.gov/wp-content/uploads/general-
                       orders/GO_73_amended_3-23-2020.pdf.
ATTORNEYS AT LAW
                                                                                        DEFENDANTS’ UNOPPOSED MOTION TO STAY
                                                                          4                                 3:15-CV-01062 LB
                   1   stemming from Sutter’s rapid implementation of new service modalities and alternative care

                   2   sites. Id. ¶ 14. Sutter operators and attorneys are also working with the State of California on a

                   3   potential State lease of Sutter’s old California Pacific Medical Center for use as a healthcare

                   4   facility to provide patient care, and assisting the State in determining how to equip, staff, and

                   5   operate the facility. Id. ¶ 11. The demands presented by this unprecedented public health

                   6   emergency have severely compromised Sutter’s ability to participate in critical litigation

                   7   management activity—including executive level strategic decision-making, reviewing briefs and

                   8   pleadings, gathering information and documents, and interviewing witnesses. Id. ¶¶ 14, 17.

                   9   Sutter anticipates that this disruption will only become more acute in the coming months. Id. ¶

               10      14.

               11             ARGUMENT
               12             A stay of all proceedings is necessary to enable Sutter to execute a system-wide

               13      mobilization, redeployment, and reconfiguration of its personnel, resources, and facilities to meet

               14      the demands of this unprecedented crisis. The requested stay would include, but not be limited

               15      to, discovery deadlines, case management conferences, and any requests that Defendants might

               16      file to certify the Court’s March 16, 2020 Order for interlocutory appeal under 28 U.S.C. §

               17      1292(b), until May 29, 2020. The Government and the Relator do not oppose this motion.

               18             The parties have agreed that, notwithstanding the stay of proceedings, they will work

               19      together in good faith to negotiate an appropriate protective order, an electronically stored

               20      information (ESI) protocol, and a clawback agreement during the stay period. If the Court grants

               21      the unopposed motion, the parties request that the Case Management Conference, currently set

               22      for April 9, 2020, be continued to June 4, 2020; that the parties’ Case Management Conference

               23      statement be due on May 29, 2020; and that Defendants’ request to certify the Court’s March 16,

               24      2020 Order, if any, would be due on June 1, 2020. Defendants reserve the right to seek

               25      additional relief from the stay period and these proposed deadlines based on the evolving

               26      circumstances of the COVID-19 pandemic. The Government and the Relator reserve the right to

               27      oppose any request by Defendants for additional time.

               28

ATTORNEYS AT LAW
                                                                                        DEFENDANTS’ UNOPPOSED MOTION TO STAY
                                                                          5                                 3:15-CV-01062 LB
                   1           To evaluate whether to stay an action, a court must weigh “the competing interests which

                   2   will be affected by the granting or refusal to grant a stay.” Edwards v. Oportun, Inc., 193 F.

                   3   Supp. 3d 1096, 1100 (N.D. Cal. 2016) (quoting Lockyer v. Mirant Corp., 398 F.3d 1098, 1109

                   4   (9th Cir. 2005)). This includes balancing: “(1) the possible damage which may result from the

                   5   granting of a stay, (2) the hardship or inequity which a party may suffer in being required to go

                   6   forward, and (3) the orderly course of justice measured in terms of the simplifying or

                   7   complicating of issues, proof, and questions of law which could be expected to result from a

                   8   stay.” Eiess v. USAA Fed. Sav. Bank, 404 F. Supp. 3d 1240, 1260 (N.D. Cal. 2019) (quoting

                   9   Lockyer v. Mirant Corp., 398 F.3d 1098, 1100 (9th Cir. 2005)). The balance of factors favors a

               10      stay here.

               11              First, Plaintiffs will not suffer any prejudice from a short, sixty-day stay of these

               12      proceedings. No party discovery has been taken, and only motions to dismiss have been decided.

               13      Indeed, the parties have not yet participated in an initial case management conference.

               14      Moreover, to protect against any undue delay, the parties have agreed to negotiate basic case

               15      management agreements during the stay that do not require significant input by Sutter’s Office of

               16      General Counsel, including a protective order, an ESI protocol, and a clawback agreement—

               17      meaning that Plaintiffs will be able to send offensive discovery immediately upon the stay being

               18      lifted. Finally, Plaintiffs do not oppose the stay, a factor that reinforces the conclusion that

               19      Plaintiffs will not suffer any harm.11 See East Bay Sanctuary Covenant v. Trump, 2019 WL

               20      1048238, at *2 (N.D. Cal. Mar. 5, 2019). Therefore, these factors weigh in favor of granting a

               21      stay.

               22              Second, Defendants will suffer significant hardship if required to go forward with this

               23      case at this time, due to the unprecedented time, personnel, and resource constraints imposed on

               24      Sutter as it focuses exclusively on responding to the COVID-19 crisis. In response to the crisis,

               25      Sutter recently activated the Sutter Health Emergency Management System, which coordinates

               26
                       11
               27        Plaintiffs do not oppose the stay and recognize the importance of responding to the COVID-19
                       pandemic, however, Plaintiffs take no position as to Sutter’s factual assertions. Further,
               28      Plaintiffs expect the parties to negotiate future scheduling to ensure adequate time to conduct
                       discovery once the stay is lifted.
ATTORNEYS AT LAW
                                                                                         DEFENDANTS’ UNOPPOSED MOTION TO STAY
                                                                          6                                  3:15-CV-01062 LB
                   1   and directs a round-the-clock planning effort to secure additional protective gear, testing

                   2   equipment, ventilators, and other supplies essential to treating the anticipated surge of COVID-

                   3   19 patients. Di Benedetto Decl. ¶¶ 8, 9. Sutter is also redeploying its nurses, doctors, and other

                   4   patient care providers to treat the anticipated surge of patients, while also undertaking planning

                   5   to reconfigure its hospitals and other facilities, such as ambulatory surgery centers, and working

                   6   to expand its critical care bed capacity. Id. ¶¶ 8, 10. These emergency response efforts have

                   7   required Sutter to focus all of its resources, personnel, and attention on preparing to meet critical

                   8   patient care demands as California, and the nation, brace for a major spike in coronavirus cases

                   9   in the coming weeks. See id. ¶¶ 12, 13.

               10             Sutter’s legal personnel have played, and will continue to play, a critical role in these

               11      crisis planning efforts. For example, Sutter’s Senior Vice President and General Counsel,

               12      Florence L. Di Benedetto, now works nearly exclusively on operational issues related to Sutter’s

               13      COVID-19 response and will do so for the foreseeable future. Id. ¶ 13. Her day-to-day legal

               14      work has largely been suspended during this emergency. Id. Other attorneys in Sutter’s Office

               15      of the General Counsel (“OGC”) have similarly been forced to redirect their attention to

               16      preparing to meet the anticipated demand of the COVID-19 emergency, including OGC

               17      attorneys who routinely manage litigation and require strategic litigation direction from Sutter’s

               18      Executive Leadership Team. Id. ¶ 14. OGC attorneys have been redirected to address the

               19      myriad unique legal issues triggered by the COVID-19 emergency, including, but not limited to:

               20      (1) significant legal issues relating to patient care, such as scope of practice and physician

               21      privilege issues; (2) labor and employment law issues involving Sutter and its workforce of

               22      approximately 55,000 employees; (3) contractual issues triggered by these emergency

               23      circumstances; (4) hospital and ambulatory licensure issues; and (5) regulatory questions around

               24      fraud and abuse issues, billing issues, and privacy issues stemming from Sutter’s rapid

               25      implementation of new service modalities and alternative care sites. Id. ¶ 14. As a result of this

               26      redeployment of Sutter’s legal apparatus and executive management team to focus on COVID-19

               27      response efforts, Sutter’s ability to perform critical litigation management activity—including

               28      executive level strategic decision-making, reviewing briefs and pleadings, gathering information

ATTORNEYS AT LAW
                                                                                        DEFENDANTS’ UNOPPOSED MOTION TO STAY
                                                                          7                                 3:15-CV-01062 LB
                   1   and documents, and interviewing witnesses—has been severely compromised. Id. ¶ 17.

                   2   Therefore, requiring Sutter to go forward with this litigation at the present time presents a

                   3   significant “hardship or inequity” that will impact Sutter’s ability to prosecute an effective

                   4   defense. This factor strongly favors a stay.

                   5          Third, the “orderly course of justice factor” favors a stay. The requested sixty-day stay is

                   6   necessary so that Sutter can defer focusing on the litigation while it confronts the COVID-19

                   7   emergency and resume the litigation after the current crisis resolves. Proceeding with the case

                   8   during the crisis will not simplify any “issues, proof, [or] questions of law,” but instead may

                   9   “complicate” them later. Among other things, Defendants would need to request—and the Court

               10      would be asked to consider—piecemeal extensions of upcoming deadlines in the event the stay is

               11      denied. Discovery also would be inefficient and likely delayed, as many of the individuals

               12      whose input, information and resources would enable Sutter to respond would be focused on

               13      Sutter’s COVID-19 response and therefore unavailable.

               14             In sum, the balance of factors favors staying this case for sixty days, until May 29, 2020.

               15             CONCLUSION
               16             For the foregoing reasons, Defendants requests that the Court grant Defendants’

               17      unopposed motion to stay and stay all proceedings in this case until May 29, 2020.

               18      DATED: March 31, 2020                          By:       /s/ Jason M. Ohta
                                                                            LATHAM & WATKINS LLP
               19                                                           Katherine A. Lauer (Bar No. 138010)
               20                                                           katherine.lauer@lw.com
                                                                            Jason M. Ohta (Bar No. 211107)
               21                                                           jason.ohta@lw.com
                                                                            Amy E. Hargreaves (Bar No. 266255)
               22                                                           amy.hargreaves@lw.com
                                                                            12670 High Bluff Drive
               23
                                                                            San Diego, CA 92130
               24                                                           Telephone: (858) 523-5400

               25                                                           Steven M. Bauer (Bar No. 135067)
                                                                            steven.bauer@lw.com
               26                                                           505 Montgomery Street, Suite 2000
                                                                            San Francisco, CA 94111
               27
                                                                            Telephone: (415) 391-0600
               28                                                           Attorneys for Defendants Sutter Health and
                                                                            Palo Alto Medical Foundation

ATTORNEYS AT LAW
                                                                                         DEFENDANTS’ UNOPPOSED MOTION TO STAY
                                                                            8                                3:15-CV-01062 LB
